Citation Nr: 1439963	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He served in the Republic of Vietnam, during the Vietnam Era, and was a receipient of the Combat Infantryman's Badge.  He died in June 2012 and his widow has been substituted as the claimant in this matter to complete the processing of the deceased Veteran's claims. (She submitted a request for substitution that was received by the RO in July 2012, within one year following the date of the Veteran's death.)  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and and electronic records in a system known as Virtual VA.

The issue of entitlement to service connection for chronic obstructive pulmonary disease is addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

During the entire period of the claim, the Veteran's PTSD was manifested by social and occupational impairment that most nearly approximated reduced reliability and productivity.






CONCLUSION OF LAW

The Veteran's PTSD warranted a rating of 50 percent, but not higher, throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice for his claim in a letter mailed in March 2010, prior to the initial adjudication of the claim.  The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran/appellant have been obtained.  The Veteran was afforded an appropriate VA examination to address the severity of his service-connected PTSD in September 2010.  The Veteran/appellant were afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

IV. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran filed his claim for service connection for PTSD in February 2010. The RO granted the claim, and awarded a 10 percent rating, effective February 26, 2010.  PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.......................................................10

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . . . . . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

The evidence considered in determining the level of impairment under the Rating Schedule for PTSD is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The DSM-IV provides for a global assessment functioning (GAF) score of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF rating of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF rating of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.  

Here, the Board notes at the outset that the September 2010 VA examiner a GAF score of 63.  However, after a careful review of the record, it appears the Veteran's impairment is more severe than expressed by the aforementioned GAF score.  In determining the proper rating for the Veteran, the Board considered the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  In fact, the Board has found the actually described symptoms more consistent than the GAF scores in this case.

In the course of the Veteran's September 2010 VA examination, the Veteran indicated he had not received recent treatment for his psychiatric disorder. However, remote outpatient treatment records from the Detroit VAMC show in-patient treatment for a suicide attempt in 1981.  The Veteran was noticeably agitated during the 2010 examination, as the examiner described the Veteran's mood as anxious.  The examiner stated the Veteran had been married for 41 years and also had two children.  The Veteran reported having a strained marriage throughout the years, with considerations of divorce and periods of counseling.  At the time he was noted to be retired from General Motors (GM), after 34 years of service.  The Veteran indicated he was a team leader in the robotics section, and stated he loved his job.  

The Veteran stated he experienced difficulty falling asleep, as well as recurrent distressing dreams of his experiences in Vietnam.  He also stated he engaged in efforts to avoid thoughts, feelings or conversations associated with his experiences in service.  Further, the Veteran told the examiner he avoided activities and situations that would arouse recollections of his experiences in combat.  The Veteran stated he was detached and estranged from others.  He also endorsed difficulty concentrating.  The examiner described the Veteran's overall symptoms as moderate.  The examiner indicated the Veteran's thought process was normal, with no evidence of delusions or hallucinations found.  The Veteran also did not exhibit inappropriate behavior or panic attacks during his examination.  At that time, the Veteran denied the presence of homicidal or suicidal thoughts, and his impulse control was described as good by the examiner.  The Veteran's psychiatric disorder did not prevent him from maintaining his personal hygiene or performing his activities of daily living.  The Veteran's concentration, speech, and appearance were found to be normal.  He was also noted to be fully oriented.  The examiner diagnosed the Veteran with PTSD, and indicated his symptoms resulted in reduced reliability and productivity. 

In his notice of disagreement of May 2011, the Veteran complained of daily panic attacks, chronic sleep impairments, anxiety, impaired social relationships, memory loss, and a remote suicide attempt. 

In sum, the manifestations of the PTSD throughout the pendency of the claim have been described as moderate symptoms resulting in reduced reliability and productivity.  His social isolation and irritability, as reported in the 2010 VA examination, resulted in significant diminution in marital relations. The Veteran later stated he experienced frequent anxiety, which resulted in daily panic attacks.  The Veteran also endorsed problems with memory and concentration.  Additionally, the VA examiner noted evidence of an anxious mood, as well as a chronic sleep impairments.  The Board finds these symptoms most closely approximate the criteria for a 50 percent rating for PTSD. 

While the Veteran had suicidal ideations in the past, there was no evidence of such during the pendency of the claim.  Further, there was no evidence of delusions, hallucinations, or grossly inappropriate behavior noted.  His speech was noted to be normal, and the Veteran exhibited good impulse control.  The Veteran was also able to maintain his occupation at GM for over 34 years.  He was able to perform activities of daily living and was oriented to person, time, and place.  Additionally, while the Veteran endorsed memory impairment, there is no indication that his memory was so impaired that he forgot names of close relatives, his own occupation, or his own name.  No medical professional ever opined, and the evidence does not otherwise show, that the social and occupational impairments from the disability more nearly approximated the deficiencies in most areas or total impairments required for a 70 or 100 percent rating at any time during the period of the claim.  For these reasons, the Board finds that an initial rating of 50 percent, and no more, is warranted throughout the pendency of the claim.

V. Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, with regard to the claimed disability, the evidence does not suggest that the severity has fluctuated during the period of this appeal, so a staged rating is not appropriate for this claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined that the Veteran's PTSD warrants a 50 percent rating, but not higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board is of the opinion that additional development is required before the remaining claim on appeal is decided.

In February 2010, the Veteran filed a claim for service connection for COPD.  The Veteran asserted his condition may be the result of toxic chemical exposure in service, to include dusts, chemical fumes and vapors.  

The RO determined the Veteran's service treatment records failed to show treatment for this condition in service.  The RO also determined COPD is not a condition which VA recognizes as being presumptively related to herbicide exposure.  The later determination is irrelevant, as the Veteran did not assert such a causal connection.  To date, the RO has not requested the Veteran's Official Military Personnel File (OMPF), which may show the particular types of chemicals the Veteran was exposed to during service.  On remand, the OMPF should be obtained. 38 C.F.R. § 3.159 (2013)

Nonetheless, the Veteran indicated he was exposed to toxic chemicals in service.  The Veteran's competent lay statements regarding exposure to chemicals in service must be given consideration in determining whether service connection is warranted for his claimed COPD.  38 U.S.C.A. § 1154(a) (West 2002); see also Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).  

During a September 2010 VA examination, the Veteran was diagnosed with COPD.  The examiner determined the Veteran's COPD was, "not caused by or a result of the Veteran's active service duty," but did not in any way explain why that is so.  Therefore, this medical opinion is insufficient, as it is unsupported by a sound medical rationale.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Based on the foregoing inadequacies, the Board has determined a new VA medical opinion is warranted. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO must obtain the Veteran's service personnel records through official channels.

2.  Thereafter, the RO should review the Veteran's personnel records to determine whether those records provide any additional corroboration of the Veteran's exposure to toxic chemicals.  If so, the RO should tab those records for the examiner's review. 

3.  Irrespective of whether toxic chemical exposure is documented in the Veteran's personnel file, the RO/AMC must obtain a VA medical opinion by a physician with sufficient expertise to determine the etiology of the Veteran's COPD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the physician.   

The physician should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD was etiologically related to toxic chemical exposure in service, or any other aspect of the Veteran's active service.

The physician must provide a complete rationale for all opinions offered.  In this regard, the physician must discuss and consider the Veteran's competent lay statements regarding the nature of his service and assume such statements are credible for purposes of the examination.  Specifically, in forming an opinion, the physician should include consideration of the Veteran's statements concerning in-service exposure to toxic chemicals. 

If the physician is unable to provide any requested opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  After completion of the above, the RO or AMC should readjudicate the appellant's claim for service connection.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


